Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s filing on May 19th, 2020.  Claims 1 to 20 are pending and examined below.

Claim Objections
Claim 12 is objected to because of the following informalities:  "planning a path the AV based on" should read "planning a path of the AV based on".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 to 8, 16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  determining whether each lane in a lane group is the candidate lane or a non-candidate lane.  In particular, this step must describe what criteria or method distinguishes a candidate lane from a non-candidate lane.  For the purposes of examination, the examiner interprets a candidate lane as a lane under consideration that lacks historical data and a non-candidate lane as a lane not under consideration that has historical data.
The examiner notes that claim 8 depends on claim 7.
The term “similar” in claim 8 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term "similar" renders the claim indefinite since it does not provide any standard to know whether or not one lane group is "similar" to another lane group  The claim provides no standard to compare groups either in the discrete (binary) sense or in a continuous sense (a measure of the degree of similarity between two groups, with a particular cutoff value dividing similar and non-similar groups).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1 to 20 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea without significantly more.  Claims 1 to 20 are directed to the abstract idea of route selection, which is a mental process involving observation (identification of candidate lanes), evaluation (determination of performance metrics), and judgment (lane selection).  This judicial exception is not integrated into a practical application because all additional elements are expressed at a high level of generality without any reference to structure or implementation details.
Claims 1 to 14 recite a route-selection method.  These claims do not contain any additional elements that amount to significantly more than the judicial exception because all steps can be performed in the human mind augmented by conventional tools like pencil and paper.  Claims 1 to 5, 7, 9 to 12, and 14 all can be executed as mental processes, but claims 6 and 13 involve data collection/gathering in particular.  Claim 6 is a method that collects data from other autonomous vehicles in a given lane, and claim 13 is a method that adjusts a setting of a perception module (which includes sensors).  Both claims 6 and 13 involve sensing and data gathering, and as such the introduction of data collection from other autonomous vehicles or the adjustment of sensors is insufficient to amount to insignificant extra-solution activity as these steps serve to perform the function of mere data gathering.  See MPEP 2106.05(g).
Claims 15 to 17 recite a non-transitory computer-readable medium, which is executing the same mental process from claims 1 to 14 with a generic computing device recited at such a high level of generality that it does not impose meaningful limits on the claimed invention.  This claim does not include additional elements where the elements that are sufficient to amount to significantly more than the judicial exception because the claim introduces no additional elements whatsoever beyond the abstract idea of a computing device.
Claims 18 to 20 recite a navigation system, which is executing the same mental process from claims 1 to 14 with a generic computing device recited at such a high level of generality that it does not impose meaningful limits on the claimed invention.  These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are all well-understood, routine, and conventional computer elements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meuleau (US 20150345966 A1), hereinafter known as Meuleau.
Regarding claim 1, Meuleau teaches a method for selecting a route for an autonomous vehicle (AV) comprising (Meuleau, abstract, “A method and apparatus for autonomous vehicle lane routing and navigation are provided.”)
identifying, within a map database storing data describing a set of connected roadways each having one or more lanes, a plurality of candidate lanes for routing the AV (Meuleau, ¶[0064], “Implementations of autonomous vehicle lane routing and navigation may include identifying vehicle transportation network information at 6100, identifying an origin at 6200, identifying a destination at 6300, generating candidate routes at 6400, identifying an optimal route at 6500, traveling at 6600, or a combination thereof.”; Meuleau, ¶[0069], “In some embodiments, a candidate route may represent a unique or distinct route from the origin to the destination. For example, a candidate route may include a unique or distinct combination of roads, road segments, lanes, waypoints, and interchanges”, which notes that routes can be lanes in this context; and Meuleau, ¶[0004], “the vehicle transportation network information including road segment information representing a plurality of road segments, the road segment information including lane information representing at least one lane for each respective road segment, wherein the road segment information for at least one road segment from the plurality of road segments includes lane information representing at least two adjacent lanes”, which notes that the map database contains lane information);
retrieving, from the map database, at least one parameter of each of the plurality of candidate lanes (Meuleau, ¶[0069], “In some embodiments, candidate routes from the origin to the destination may be generated at 6400. For example, the candidate routes may be generated based on the vehicle transportation network information identified at 6100, the origin identified at 6200, and the destination identified at 6300. In some embodiments, a candidate route may represent a unique or distinct route from the origin to the destination. For example, a candidate route may include a unique or distinct combination of roads, road segments, lanes, waypoints, and interchanges”, which are some parameters of the map database; and Meuleau, ¶[0055], “In some embodiments, the vehicle transportation network information may include vehicle transportation network control information, such as direction of travel information, speed limit information, toll information, grade information, such as inclination or angle information, surface material information, aesthetic information, or a combination thereof.”, which are more parameters of the map database);
determining a performance metric for each of the plurality of candidate lanes, the performance metric for a given candidate lane based on the retrieved at least one parameter of the given candidate lane (Meuleau, ¶[0072], “In some embodiments, an optimal route may be identified at 6500. Identifying the optimal route may include selecting a candidate route from the candidate routes generated at 6400. For example, a candidate route having a minimal route cost may be identified as the optimal route. In some embodiments, identifying the optimal route from the candidate routes may include determining a route cost for each candidate route”; and Meuleau, ¶[0075], “In some embodiments, an action cost may be determined based on the vehicle transportation network information.”); and
selecting a candidate lane of the plurality of candidate lanes for routing the AV based at least in part on the performance metrics for the plurality of candidate lanes (Meuleau, ¶[0064], “Implementations of autonomous vehicle lane routing and navigation may include identifying vehicle transportation network information at 6100, identifying an origin at 6200, identifying a destination at 6300, generating candidate routes at 6400, identifying an optimal route at 6500, traveling at 6600, or a combination thereof.”).
Regarding claim 15, Meuleau teaches a non-transitory computer-readable medium storing instructions for selecting a route for an autonomous vehicle (AV), the instructions, when executed by a processor, cause the processor to (Meuleau, ¶[0018], “The embodiments of the methods disclosed herein, or any part or parts thereof, including and aspects, features, elements thereof, may be implemented in a computer program, software, or firmware, or a portion thereof, incorporated in a tangible non-transitory computer-readable or computer-usable storage medium for execution by a general purpose or special purpose computer or processor.”)
identify, within a map database storing data describing a set of connected roadways each having one or more lanes, a plurality of candidate lanes for routing the AV (Meuleau, ¶[0064], “Implementations of autonomous vehicle lane routing and navigation may include identifying vehicle transportation network information at 6100, identifying an origin at 6200, identifying a destination at 6300, generating candidate routes at 6400, identifying an optimal route at 6500, traveling at 6600, or a combination thereof.”; Meuleau, ¶[0069], “In some embodiments, a candidate route may represent a unique or distinct route from the origin to the destination. For example, a candidate route may include a unique or distinct combination of roads, road segments, lanes, waypoints, and interchanges”, which notes that routes can be lanes in this context; and Meuleau, ¶[0004], “the vehicle transportation network information including road segment information representing a plurality of road segments, the road segment information including lane information representing at least one lane for each respective road segment, wherein the road segment information for at least one road segment from the plurality of road segments includes lane information representing at least two adjacent lanes”, which notes that the map database contains lane information);
retrieve, from the map database, at least one parameter of each of the plurality of candidate lanes (Meuleau, ¶[0069], “In some embodiments, candidate routes from the origin to the destination may be generated at 6400. For example, the candidate routes may be generated based on the vehicle transportation network information identified at 6100, the origin identified at 6200, and the destination identified at 6300. In some embodiments, a candidate route may represent a unique or distinct route from the origin to the destination. For example, a candidate route may include a unique or distinct combination of roads, road segments, lanes, waypoints, and interchanges”, which are some parameters of the map database; and Meuleau, ¶[0055], “In some embodiments, the vehicle transportation network information may include vehicle transportation network control information, such as direction of travel information, speed limit information, toll information, grade information, such as inclination or angle information, surface material information, aesthetic information, or a combination thereof.”, which are more parameters of the map database);
determine a performance metric for each of the plurality of candidate lanes, the performance metric for a given candidate lane based on the retrieved at least one parameter of the given candidate lane (Meuleau, ¶[0072], “In some embodiments, an optimal route may be identified at 6500. Identifying the optimal route may include selecting a candidate route from the candidate routes generated at 6400. For example, a candidate route having a minimal route cost may be identified as the optimal route. In some embodiments, identifying the optimal route from the candidate routes may include determining a route cost for each candidate route”; and Meuleau, ¶[0075], “In some embodiments, an action cost may be determined based on the vehicle transportation network information.”); and
select a candidate lane of the plurality of candidate lanes for routing the AV based at least in part on the performance metrics for the plurality of candidate lanes (Meuleau, ¶[0064], “Implementations of autonomous vehicle lane routing and navigation may include identifying vehicle transportation network information at 6100, identifying an origin at 6200, identifying a destination at 6300, generating candidate routes at 6400, identifying an optimal route at 6500, traveling at 6600, or a combination thereof.”).
Regarding claim 18, Meuleau teaches a system for selecting a route for an autonomous vehicle (AV), the system comprising: a map database storing data describing a set of connected roadways each having one or more lanes; and a navigation system configured to (Meuleau, abstract, “A method and apparatus for autonomous vehicle lane routing and navigation are provided.”)
identify, in the map database, a plurality of candidate lanes for routing the AV (Meuleau, ¶[0064], “Implementations of autonomous vehicle lane routing and navigation may include identifying vehicle transportation network information at 6100, identifying an origin at 6200, identifying a destination at 6300, generating candidate routes at 6400, identifying an optimal route at 6500, traveling at 6600, or a combination thereof.”; Meuleau, ¶[0069], “In some embodiments, a candidate route may represent a unique or distinct route from the origin to the destination. For example, a candidate route may include a unique or distinct combination of roads, road segments, lanes, waypoints, and interchanges”, which notes that routes can be lanes in this context; and Meuleau, ¶[0004], “the vehicle transportation network information including road segment information representing a plurality of road segments, the road segment information including lane information representing at least one lane for each respective road segment, wherein the road segment information for at least one road segment from the plurality of road segments includes lane information representing at least two adjacent lanes”, which notes that the map database contains lane information);
retrieve, from the map database, at least one parameter of each of the plurality of candidate lanes (Meuleau, ¶[0069], “In some embodiments, candidate routes from the origin to the destination may be generated at 6400. For example, the candidate routes may be generated based on the vehicle transportation network information identified at 6100, the origin identified at 6200, and the destination identified at 6300. In some embodiments, a candidate route may represent a unique or distinct route from the origin to the destination. For example, a candidate route may include a unique or distinct combination of roads, road segments, lanes, waypoints, and interchanges”, which are some parameters of the map database; and Meuleau, ¶[0055], “In some embodiments, the vehicle transportation network information may include vehicle transportation network control information, such as direction of travel information, speed limit information, toll information, grade information, such as inclination or angle information, surface material information, aesthetic information, or a combination thereof.”, which are more parameters of the map database);
determine a performance metric for each of the plurality of candidate lanes, the performance metric for a given candidate lane based on the retrieved at least one parameter of the given candidate lane (Meuleau, ¶[0072], “In some embodiments, an optimal route may be identified at 6500. Identifying the optimal route may include selecting a candidate route from the candidate routes generated at 6400. For example, a candidate route having a minimal route cost may be identified as the optimal route. In some embodiments, identifying the optimal route from the candidate routes may include determining a route cost for each candidate route”; and Meuleau, ¶[0075], “In some embodiments, an action cost may be determined based on the vehicle transportation network information.”); and
select a candidate lane of the plurality of candidate lanes for routing the AV based at least in part on the performance metrics for the plurality of candidate lanes (Meuleau, ¶[0064], “Implementations of autonomous vehicle lane routing and navigation may include identifying vehicle transportation network information at 6100, identifying an origin at 6200, identifying a destination at 6300, generating candidate routes at 6400, identifying an optimal route at 6500, traveling at 6600, or a combination thereof.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 to 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meuleau as applied to claim 1.
Regarding claim 2, Meuleau does not explicitly disclose a method for selecting a route for an autonomous vehicle (AV), wherein the plurality of candidate lanes comprise at least two adjacent lanes on a roadway, and wherein selecting a candidate lane comprises selecting one of the at least two adjacent lanes on the roadway for the AV to travel on.
However, Meuleau does implicitly disclose this limitation, with any differences being obvious to a person having ordinary skill in the art.  In particular, Meuleau discloses a method wherein the plurality of candidate lanes comprise at least two adjacent lanes on a roadway (Meuleau, fig. 5, which depicts three adjacent lanes).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the route-selection method of Meuleau to select a candidate lane from several adjacent lanes, because this selection method is simple and requires the little work to implement.
Regarding claim 3, Meuleau does not explicitly disclose a method for selecting a route for an autonomous vehicle (AV), wherein the plurality of candidate lanes comprise a first lane on a first roadway and a second lane on a second roadway, and selecting a candidate lane comprises: selecting the first lane on the first roadway; and determining a route for the AV from an origin to a destination, the route comprising the first lane on the first roadway.
However, Meuleau does implicitly disclose this limitation, with any differences being obvious to a person having ordinary skill in the art.  Meuleau discloses a method wherein the plurality of candidate lanes comprise a first lane on a first roadway and a second lane on a second roadway (Meuleau, fig. 5, which depicts the intersection of two roadways, which have multiple lanes each).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the route-selection method of Meuleau to select the first candidate lane on the first roadway as the route, because this method is simple and cheap and does not require any complex algorithms to determine the lanes themselves.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meuleau as applied to claim 1 above, and further in view of Chadha et al. (US 20200116515 A1), hereinafter known as Chadha.
Regarding claim 4, Meuleau does not teach but Chadha teaches a method for selecting a route for an autonomous vehicle (AV), wherein
the at least one parameter comprises an attribute of an environment of the given candidate lane, the attribute describing a visual obstruction or physical obstruction associated with the candidate lane (Chadha, ¶[0063], “In addition to the sensor data 140, the autonomy computing system 130 can retrieve or otherwise obtain map data 145. The map data 145 can provide information about the surrounding environment of the autonomous vehicle 105. In some implementations, an autonomous vehicle 105 can obtain detailed map data that provides information regarding: […] traffic control data (e.g., the location and instructions of signage, traffic lights, or other traffic control devices); the location of obstructions (e.g., roadwork, accidents, etc.); data indicative of events (e.g., scheduled concerts, parades, etc.); and/or any other map data that provides information that assists the autonomous vehicle 105 in comprehending and perceiving its surrounding environment and its relationship thereto. In some implementations, the vehicle computing system 100 can determine a vehicle route for the autonomous vehicle 105 based at least in part on the map data 145.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the route-selection method of Meuleau to include the map database parameters of Chadha, since these parameters would provide more up-to-date information for route selection.

Claims 5, 9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meuleau as applied to claim 1 above, and further in view of Seccamonte et al. (US 20200133280 A1), hereinafter known as Seccamonte.
Regarding claim 5, Meuleau does not teach but Seccamonte teaches a method for selecting a route for an autonomous vehicle (AV) wherein,
the at least one parameter comprises a permitted vehicle maneuver on the given candidate lane and a measurement of a geometric feature of the given candidate lane (Seccamonte, ¶[0026] to ¶[0027], “In one embodiment, the multi-dimensional envelope is generated using information representing a vehicular maneuver that the vehicle is performing.  In one embodiment, the vehicular maneuver includes a lane change, passing another vehicle, parallel parking, a two-point turn, a left turn, a right turn, navigating a traffic circle, moving over for an emergency vehicle, turning into a parking lot, or merging onto a highway.”; and Seccamonte, ¶[0150], “In one embodiment, the dimensions of the multi-dimensional envelope 1308 are based on information representing physical barriers and road features contained within a map of the environment 1316, information from the sensors 1352 representing distances from and movement of objects external to the AV 1306, or information from the planning module 1328 and control module 1336 representing a vehicular maneuver that the AV 1306 is about to perform or is already performing. In one embodiment, the vehicular maneuver includes a lane change, passing another vehicle, parallel parking, a two-point turn, a left turn, a right turn, navigating a traffic circle, moving over for an emergency vehicle, turning into a parking lot, or merging onto a highway.”; the sensors in ¶[0150] measure the geometric feature).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the route-selection method of Meuleau to include the permitted vehicle maneuvers and sensor measurements of Seccamonte, because these features increase accuracy and safety while reducing computational costs.
Regarding claim 9, Meuleau does not teach but Seccamonte teaches a method for selecting a route for an autonomous vehicle (AV) further comprising,
for a candidate lane of the plurality of candidate lanes, retrieving, from the map database, data describing at least one lane adjacent to the candidate lane, the retrieved data comprising at least one of a lane type, a lane width, a flow direction, and flow rate (Seccamonte, ¶[0113], “The planning module 404 also receives data representing the AV position 418 from the localization module 408. The localization module 408 determines the AV position by using data from the sensors 121 and data from the database module 410 (e.g., a geographic data) to calculate a position. For example, the localization module 408 uses data from a GNSS (Global Navigation Satellite System) sensor and geographic data to calculate a longitude and latitude of the AV. In an embodiment, data used by the localization module 408 includes high-precision maps of the roadway geometric properties, maps describing road network connectivity properties, maps describing roadway physical properties (such as traffic speed, traffic volume, the number of vehicular and cyclist traffic lanes, lane width, lane traffic directions, or lane marker types and locations, or combinations of them), and maps describing the spatial locations of road features such as crosswalks, traffic signs or other travel signals of various types.”; and Seccamonte, ¶[0175], “FIG. 15 illustrates an example of adjusting lateral clearance for the AV 1304 using a multi-dimensional envelope (e.g., 1308 in FIG. 13), in accordance with one or more embodiments. An environment 1500 (e.g., road segment) illustrated in FIG. 15 includes two lanes 1516 and 1512. The lane 1516 is bounded by lane 1512 and a curb 1508. The AV 1304 is traveling within the lane 1516 and located at a spatiotemporal location 1556. The boundary between the lanes 1516 and 1512, and the curbs 1504 and 1508 would be present within a map of the environment 1500. The AV 1304 would therefore be able to use information from the map for trajectory planning and adjusting a lateral clearance (e.g., 1564) from those objects.”; and Seccamonte, fig. 15, which depicts these two lanes as adjacent lanes with the planned trajectory moving between the two lanes); and
determining the performance metric for the candidate lane further based on the data describing the at least one lane adjacent to the candidate lane (Seccamonte, ¶[0132], “When the planning module 404 identifies a path 1012 between the start point 1002 and end point 1004, the planning module 404 typically chooses a path optimized for cost, e.g., the path that has the least total cost when the individual costs of the edges are added together.”; and Seccamonte, ¶[0180], “In this embodiment, the sensors 1352 determine the speed of the AV 1304 traveling along the trajectory between a present spatiotemporal location 1556 of the AV 1304 and a spatiotemporal location 1548 on the trajectory where the trajectory intersects a boundary of the lane 1516. At location 1548, the trajectory of AV 1304 changes lanes into lane 1512. The likelihood of collision L.sub.C is determined only between the present spatiotemporal location of the vehicle and the boundary of the lane to reduce the complexity of computation, the amount of data stored, and the time required for computation”, where the likelihood of collision is a performance metric for a candidate lane based on data from the adjacent lane).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the route-selection method of Meuleau to include the methods of collecting map data on adjacent lanes and calculating performance metrics based on adjacent lanes, as taught by Seccamonte, since these methods increase accuracy and safety.
Regarding claim 11, Meuleau does not teach but Seccamonte teaches a method for selecting a route for an autonomous vehicle (AV) wherein,
the performance metric is one of a likelihood that the AV experiences a collision while traveling along the candidate lane, and a metric describing a comfort level of a passenger in the AV (Seccamonte, ¶[0050], “FIG. 16 illustrates an example of determining a likelihood of collision based on a trajectory and a speed of a vehicle, in accordance with one or more embodiments”; and Seccamonte, ¶[0168], “In one embodiment, the decision trees are used (as a predictive model) to derive conclusions about the particular lateral clearance (represented by the leaves of the tree) based on passenger comfort data, vehicular collision data, or traffic data. The vehicular collision data refers to crash statistics, crash speeds, and lateral movement of vehicles in the minutes before a crash. The traffic data refers to historical traffic patterns associated with vehicular collisions.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the route-selection method of Meuleau to include collision probabilities and passenger comfort as performance metric, as taught by Seccamonte, since including these performance metrics would improve safety and comfort.
Regarding claim 12, Meuleau does not teach but Seccamonte teaches a method for selecting a route for an autonomous vehicle (AV) further comprising,
planning a path the AV based on the at least one parameter of the selected candidate lane, the path comprising one of a speed of the AV and a position of the AV within the selected candidate lane (Seccamonte, ¶[0192], “FIG. 16 illustrates an example of determining a likelihood of collision L.sub.C based on a trajectory and a speed of the AV 1304, in accordance with one or more embodiments.”); and
maneuvering the AV along the selected candidate lane according to the planned path (Seccamonte, ¶[0190], “The benefits and advantages of the embodiments disclosed herein are that navigating the AV 1304 along the dynamic multi-dimensional envelope 1308 results in increased passenger and pedestrian safety by preventing collisions between the AV 1304 and other objects, such as the construction zone 1532 and parked vehicle 1536.  […]  The embodiments result in increased passenger comfort and an increased speed at which the AV 1304 may travel by avoiding objects because the AV 1304 is able to maneuver around obstacles rather than simply coming to a stop. Increased safety for other vehicles on the road network is also achieved.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the route-selection method of Meuleau to include the path planning and maneuvering steps of Seccamonte, since the steps increase passenger comfort and safety (Seccamonte, ¶[0190]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meuleau as applied to claim 1 above, and further in view of Woolley (US 9816830 B2), hereinafter referred to as Woolley.
Regarding claim 6, Meuleau does not teach but Woolley teaches a method for selecting a route for an autonomous vehicle (AV) wherein,
the at least one parameter comprises a measurement of use of the given candidate lane, the measurement determined based on data received from a plurality of AVs traveling on the given candidate lane (Woolley, ¶11, “In the example of FIG. 1, the navigation system 100 can include a front end module 102, a routing module 104, a lane guidance module 106, and a traffic module 108. The navigation system 100 also includes a map data store 110.”; and Woolley, ¶15, “The traffic module 108 accesses and provides traffic data relating to roads and, where available, for individual lanes of traffic on a road. The traffic information may be based on data received from various sources, such as third-party providers, or by analyzing the speed of users navigating routes planned by the navigation system. For example, the traffic module 108 can receive, over the network 130, a plurality of GPS location points from individual user devices 120 of a plurality of user devices 120. The traffic module 108 can determine traffic information along a particular road segment based on the GPS location points and their corresponding timestamps. The traffic information may reflect real-time data, and may include accidents and construction or road work that impacts traffic on a road, or may impact individual lanes of traffic. For example, an accident on the right-most lane of a highway may impact the right-most lanes of the highway more severely than the left-most lane of the freeway. The real-time data may be derived from a variety of sources, such as reports of road conditions from public or private sources, or crowd-sourced information from individual users navigating traffic. The traffic module 108 may also include historic information relating to the traffic on a road or lane as it varies with respect to particular repeatable periods of time, such as within a day or within a week. In addition, particular days of the year may be identified for purposes of traffic data, such as the days around particular holidays or other events that impact traffic, such as sporting events.”).
The examiner interprets “measurement of use” to mean a measurement of traffic volume.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the route-selection method of Meuleau to include the traffic data collection step of Woolley, since this step would improve real-time navigation and decrease drive times.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meuleau as applied to claim 1 above, and further in view of Hiruta et al. (US 20150179064 A1), hereinafter referred to as Hiruta.
Regarding claim 7, Meuleau does not teach but Hiruta teaches a method for selecting a route for an autonomous vehicle (AV) wherein determining the performance metric for a given candidate lane comprises,
identifying, based on the at least one parameter for the given candidate lane, a lane group comprising the given candidate lane and at least one non-candidate lane, the at least one non-candidate lane having a parameter matching at least one of the parameters of the given candidate lane (Hiruta, ¶[0002], “In order to predict a traffic demand, a route selection model is required. The route selection model is a model for calculating a selection probability for each route using a factor such as a required time and distance for the route assuming that a driver should act based on a reasonable selection rule by which the most desirable route is selected from among an available route group from an origin point to a destination point. A traffic volume on the route is predicted using the selection probability for each route. To create the route selection model, the route group must be prepared in advance.”; the factors are the shared parameters and the route group can be a lane group); and
determining the performance metric of the lane group, the performance metric based on data describing previous trips by AVs along the non-candidate lanes in the lane group (Hiruta, ¶[0005] to ¶[0006], “When selecting a route from an origin point to a destination point, a driver selects the route believed to be the most desirable from among a route group in the driver's mind. The travel route in the probe data merely indicates the result of selection but does not include a sufficient route group. That is, with the technology described in Nonpatent Literature 1, the route group cannot include other routes than the route from the origin point to the destination point in the probe data. Thus, it is not possible to calculate the traffic volume on the route that has not been traveled.  To solve the above problem, a traffic-volume prediction device according to the present invention includes a simple-network creation device that makes a simple network connecting principal intersections with high travel frequency extracted from travelling loci in the collected probe data, a model creation device that determines a utility between the principal intersections based on the data of the travelling loci and calculates a selection probability for each principal intersection based on the utility, and a traffic-volume assignment device that distributes a traffic volume to the routes between the principal intersections according to the selection probability and uses it as the traffic volume for each route candidate to be a traffic demand prediction object.”; where the traffic volume is the performance metric and the traffic-volume prediction device calculates the performance metric from previous trip data, the “probe data”, of the non-candidate lanes).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the route-selection method of Meuleau to include the traffic-volume prediction device of Hiruta, since this would improve the computational costs of the route-selection method and reduce the need for additional data.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meuleau and Hiruta as applied to claim 7 above, and further in view of Yang (US 20190310100 A1), hereinafter referred to as Yang.
Regarding claim 8, Meuleau does not teach but Yang teaches a method for selecting a route for an autonomous vehicle (AV) wherein,
the lane group is determined by a machine learning algorithm (Yang, ¶[0011], “The computer-implemented method where estimating the lane-group level traffic of the plurality of lane groups includes applying, by the processor, historical lane-level traffic information to a machine learning algorithm to generate a predictive model, and inputting, by the processor, the current lane-level travel time as an initial state in the predictive model to determine the predicated lane-level travel time. The computer-implemented method where optimizing the route between the client device location and the destination location includes determining the route between the client device location and the destination location by combining at least two of the plurality of lane groups to create a path between the client device location and the destination location. The computer-implemented method where the optimized route includes a lane-level routing indicating a use of which lanes reduces total travel time of the route.”; “indicating a use of which lanes” means that the machine learning algorithm ultimately outputs a lane group); and
the machine learning algorithm configured to determine, based on historical driving data describing previous trips by the AVs, that lanes having the at least one parameter have a similar performance relative to at least one other group of lanes sharing at least one other parameter (Yang, ¶[0011], “The computer-implemented method where estimating the lane-group level traffic of the plurality of lane groups includes applying, by the processor, historical lane-level traffic information to a machine learning algorithm to generate a predictive model, and inputting, by the processor, the current lane-level travel time as an initial state in the predictive model to determine the predicated lane-level travel time.”; and Yang, ¶[0080], “For example, identifying temporary lane groups may include determining a similarity of real-time lane-level average speed for adjacent lanes and classifying those lanes as belonging to the same group (e.g., based on a threshold level of similarity). In some implementations, temporary lane groups may be identified additionally or alternatively based on a road condition, such as construction or a collision. For instance, if the left two lanes of a road are closed due to construction, the traffic in those lanes would likely be similar to each other may therefore be classified as in the same temporary lane group.”; and Yang, ¶[0012], “Some implementations of the technology can allow increased accuracy by considering real-time and historical traffic on a lane-level, while also increasing vehicle and network efficiency by reducing unnecessary lane changes.”).
The examiner notes again that the word “similar” in the final limitation of claim 8 is indefinite according to 35 U.S.C. 112(b).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the route-selection method of Meuleau and Hiruta to include the machine learning algorithm of Yang, since this algorithm would increase the accuracy of the predictions (Yang, ¶[0012], “This document discloses innovative technology for addressing the problems in the Background. Some implementations of the technology can allow increased accuracy by considering real-time and historical traffic on a lane-level, while also increasing vehicle and network efficiency by reducing unnecessary lane changes.”).

Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meuleau as applied to claim 1 above, and further in view of Grimm et al. (US 20180004211 A1), hereinafter referred to as Grimm.
Regarding claim 10, Meuleau does not teach but Grimm teaches a method for selecting a route for an autonomous vehicle (AV) wherein,
the performance metric is a likelihood that a safety driver in the AV asserts manual control over the AV while the AV is travelling along the candidate lane (Grimm, ¶[0217], “In various embodiments, route complexity relates to a likelihood that an autonomous-vehicle passenger/driver will need to (e.g., be asked to) or want to take manual control of the vehicle 10 from autonomous driving. A first potential route, or segment of a route, for which the passenger/driver is expected to take control three times, would be associated with a higher complexity than a second potential route or segment for which the passenger/driver is expected to take control only once, for instance.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the route-selection method of Meuleau to include the performance metric of Grimm, because this performance would increase the vehicle’s level of autonomy.
Regarding claim 13, Meuleau does not teach but Grimm teaches a method for selecting a route for an autonomous vehicle (AV) further comprising
determining that the selected candidate lane has a performance metric below a threshold performance metric (Grimm, ¶[0335], “Adaptation could include, for example, slowing down because of a determined high-risk intersection.”; in other words, the probability of avoiding a collision, a performance metric, was too low for this candidate lane);
identifying a parameter of the selected candidate lane contributing to the performance metric being below the threshold performance metric (Grimm, ¶[0330] to ¶[0331], “Intra-route vehicle-control actions can be determined and executed for various reasons, as referenced, such as to increase passenger comfort (for example, avoiding road bumps or holes), passenger safety (for example, limiting risk of accident), limit likelihood of vehicle injury (increasing vehicle safety), etc.  The vehicle-controls sub-module 336, of the navigation module 330, initiates execution of any special vehicle-controls beyond basic route following, such as moving to an edge of a lane near a certain intersection per pre-determined vehicle-control determination.”; in other words, it adjust a parameter of this lane, the lane clearance, since it may contribute to a performance metric, the safety risks, for this particular lane); and
adjusting a setting of a perception module of the AV based on the identified parameter (Grimm, ¶[0334] to ¶[0335], “Adaptation could include, for example, going more slowly, which gives vehicle more time to track objects in executing the autonomous driving.  Adaptation could include, for example, slowing down because of a determined high-risk intersection. The action can control how closely the lane tracked because the system knows from historic data (from prior autonomous driving instances, government database, etc.) that cars, bikes, or pedestrians jump out there. Maybe a lane 2 is much safer than lane 1 based on obstruction likelihood”; in order words, it adjusts a sensor setting, the speed of the vehicle, to decrease the risk of collision by better tracking objects).
The examiner interprets “perception module” to refer to something that contains a sensor array of some kind.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the route-selection method of Meuleau to include the adaption system of Grimm, since it would increase safety.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meuleau as applied to claim 1 above, and further in view of Lehner (US 20060287828 A1), hereinafter referred to as Lehner.
Regarding claim 14, Meuleau does not teach but Lehner teaches a method for selecting a route for an autonomous vehicle (AV) further comprising
determining that the selected candidate lane has a performance metric below a threshold performance metric (Lehner, ¶[0017], “FIG. 1 shows a block diagram of an example embodiment of a device according to the present invention for monitoing the blind spot on a side of a motor vehicle, such as the left vehicle side. A ranging main sensor 10, such as an SRR pulse radar, provides distance data of the detected objects in the blind spot, e.g., in the rear area of the vehicle on the left neighboring lane, to an electronic analysis unit 12. If at least one object is detected or if, in the event main sensor 10 has a greater range, the measured object distance or, in the case of multiple objects, the smallest of these distances is below a specific threshold value, it may generally be assumed that an object is located in the blind spot, and a warning signal is then output to the driver via an output unit 14 in the form of a visual display in the left outside mirror, for example.”; the performance metric in this case is the distance to the nearest sensed object); and
in response to the determination, displaying an alert to an operator relating to the performance metric of the selected candidate lane (Lehner, ¶[0017], “If at least one object is detected or if, in the event main sensor 10 has a greater range, the measured object distance or, in the case of multiple objects, the smallest of these distances is below a specific threshold value, it may generally be assumed that an object is located in the blind spot, and a warning signal is then output to the driver via an output unit 14 in the form of a visual display in the left outside mirror, for example.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the route-selection method of Meuleau to include the object-detection system of Lehner, since this system would increase the safety of the autonomous vehicle.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meuleau as applied to claim 15 above, and further in view of Hiruta.
Regarding claim 16, Meuleau does not disclose but Hiruta discloses a non-transitory computer-readable medium wherein determining the performance metric for a given candidate lane comprises
identifying, based on the at least one parameter for the given candidate lane, a lane group comprising the given candidate lane and at least one non-candidate lane, the at least one non-candidate lane having a parameter matching at least one of the parameters of the given candidate lane (Hiruta, ¶[0002], “In order to predict a traffic demand, a route selection model is required. The route selection model is a model for calculating a selection probability for each route using a factor such as a required time and distance for the route assuming that a driver should act based on a reasonable selection rule by which the most desirable route is selected from among an available route group from an origin point to a destination point. A traffic volume on the route is predicted using the selection probability for each route. To create the route selection model, the route group must be prepared in advance.”; the factors are the shared parameters and the route group can be a lane group); and
determining the performance metric of the lane group, the performance metric based on data describing previous trips by AVs along the non-candidate lanes in the lane group (Hiruta, ¶[0005] to ¶[0006], “When selecting a route from an origin point to a destination point, a driver selects the route believed to be the most desirable from among a route group in the driver's mind. The travel route in the probe data merely indicates the result of selection but does not include a sufficient route group. That is, with the technology described in Nonpatent Literature 1, the route group cannot include other routes than the route from the origin point to the destination point in the probe data. Thus, it is not possible to calculate the traffic volume on the route that has not been traveled.  To solve the above problem, a traffic-volume prediction device according to the present invention includes a simple-network creation device that makes a simple network connecting principal intersections with high travel frequency extracted from travelling loci in the collected probe data, a model creation device that determines a utility between the principal intersections based on the data of the travelling loci and calculates a selection probability for each principal intersection based on the utility, and a traffic-volume assignment device that distributes a traffic volume to the routes between the principal intersections according to the selection probability and uses it as the traffic volume for each route candidate to be a traffic demand prediction object.”; where the traffic volume is the performance metric and the traffic-volume prediction device calculates the performance metric from previous trip data, the “probe data”, of the non-candidate lanes).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer-readable medium of Meuleau to include the traffic-volume prediction device of Hiruta, since this would improve the computational costs and reduce the need for additional data.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meuleau as applied to claim 15 above, and further in view of Grimm and Seccamonte.
Regarding claim 17, Meuleau does not disclose but a combination of Grimm and Seccamonte disclose a non-transitory computer-readable medium wherein
the performance metric is one of a likelihood that a safety driver in the AV asserts manual control over the AV while the AV is travelling along the candidate lane, a likelihood that the AV experiences a collision while traveling along the candidate lane, and a metric describing a comfort level of a passenger in the AV (Grimm, ¶[0217], “In various embodiments, route complexity relates to a likelihood that an autonomous-vehicle passenger/driver will need to (e.g., be asked to) or want to take manual control of the vehicle 10 from autonomous driving. A first potential route, or segment of a route, for which the passenger/driver is expected to take control three times, would be associated with a higher complexity than a second potential route or segment for which the passenger/driver is expected to take control only once, for instance.”; Seccamonte, ¶[0050], “FIG. 16 illustrates an example of determining a likelihood of collision based on a trajectory and a speed of a vehicle, in accordance with one or more embodiments”; and Seccamonte, ¶[0168], “In one embodiment, the decision trees are used (as a predictive model) to derive conclusions about the particular lateral clearance (represented by the leaves of the tree) based on passenger comfort data, vehicular collision data, or traffic data. The vehicular collision data refers to crash statistics, crash speeds, and lateral movement of vehicles in the minutes before a crash. The traffic data refers to historical traffic patterns associated with vehicular collisions.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer-readable medium of Meuleau to include the performance metrics of Grimm and Seccamonte, because these performance metrics would increase the vehicle’s levels of autonomy and safety.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meuleau as applied to claim 18 above, and further in view of Hiruta.
Regarding claim 19, Meuleau does not disclose but Hiruta discloses a system for selecting a route for an autonomous vehicle (AV) wherein the navigation system is configured to determine the performance metric for a given candidate lane by
identifying, based on the at least one parameter for the given candidate lane, a lane group comprising the given candidate lane and at least one non-candidate lane, the at least one non-candidate lane having a parameter matching at least one of the parameters of the given candidate lane (Hiruta, ¶[0002], “In order to predict a traffic demand, a route selection model is required. The route selection model is a model for calculating a selection probability for each route using a factor such as a required time and distance for the route assuming that a driver should act based on a reasonable selection rule by which the most desirable route is selected from among an available route group from an origin point to a destination point. A traffic volume on the route is predicted using the selection probability for each route. To create the route selection model, the route group must be prepared in advance.”; the factors are the shared parameters and the route group can be a lane group); and
determining the performance metric of the lane group, the performance metric based on data describing previous trips by AVs along the non-candidate lanes in the lane group (Hiruta, ¶[0005] to ¶[0006], “When selecting a route from an origin point to a destination point, a driver selects the route believed to be the most desirable from among a route group in the driver's mind. The travel route in the probe data merely indicates the result of selection but does not include a sufficient route group. That is, with the technology described in Nonpatent Literature 1, the route group cannot include other routes than the route from the origin point to the destination point in the probe data. Thus, it is not possible to calculate the traffic volume on the route that has not been traveled.  To solve the above problem, a traffic-volume prediction device according to the present invention includes a simple-network creation device that makes a simple network connecting principal intersections with high travel frequency extracted from travelling loci in the collected probe data, a model creation device that determines a utility between the principal intersections based on the data of the travelling loci and calculates a selection probability for each principal intersection based on the utility, and a traffic-volume assignment device that distributes a traffic volume to the routes between the principal intersections according to the selection probability and uses it as the traffic volume for each route candidate to be a traffic demand prediction object.”; where the traffic volume is the performance metric and the traffic-volume prediction device calculates the performance metric from previous trip data, the “probe data”, of the non-candidate lanes).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Meuleau to include the traffic-volume prediction device of Hiruta, since this would improve the computational costs and reduce the need for additional data.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meuleau as applied to claim 18 above, and further in view of Grimm and Seccamonte.
Regarding claim 20, Meuleau does not disclose but a combination of Grimm and Seccamonte discloses a system for selecting a route for an autonomous vehicle (AV) wherein
the performance metric is one of a likelihood that a safety driver in the AV asserts manual control over the AV while the AV is travelling along the candidate lane, a likelihood that the AV experiences a collision while traveling along the candidate lane, and a metric describing a comfort level of a passenger in the AV (Grimm, ¶[0217], “In various embodiments, route complexity relates to a likelihood that an autonomous-vehicle passenger/driver will need to (e.g., be asked to) or want to take manual control of the vehicle 10 from autonomous driving. A first potential route, or segment of a route, for which the passenger/driver is expected to take control three times, would be associated with a higher complexity than a second potential route or segment for which the passenger/driver is expected to take control only once, for instance.”; Seccamonte, ¶[0050], “FIG. 16 illustrates an example of determining a likelihood of collision based on a trajectory and a speed of a vehicle, in accordance with one or more embodiments”; and Seccamonte, ¶[0168], “In one embodiment, the decision trees are used (as a predictive model) to derive conclusions about the particular lateral clearance (represented by the leaves of the tree) based on passenger comfort data, vehicular collision data, or traffic data. The vehicular collision data refers to crash statistics, crash speeds, and lateral movement of vehicles in the minutes before a crash. The traffic data refers to historical traffic patterns associated with vehicular collisions.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Meuleau to include the performance metrics of Grimm and Seccamonte, because these performance metrics would increase the vehicle’s levels of autonomy and safety.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kutila et al. (US 20190294167 A1) teaches route selection and planning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES TRETTEL whose telephone number is (571)272-6576. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667